PER curiam:
I — I
El Ledo. Carlos A. Ortiz Abrams (licenciado Ortiz Abrams) fue admitido al ejercicio de la abogacía el 4 de sep-tiembre de 1996 y a la práctica de la notaría el 22 de sep-tiembre de 1997.(1) En esencia, el asunto ante nuestra con-sideración comienza el 13 de noviembre de 2014, cuando el licenciado Ortiz Abrams se declaró culpable de cuatro cargos por infringir el delito menos grave tipificado en el Art. 22 de *493la Ley Núm. 8 de 5 de agosto de 1987 (Ley Núm. 8), conocida como Ley para la Protección de la Propiedad Vehicular, 9 LPRA see. 3221,(2) relacionados con su intervención como notario al autenticar ciertas transacciones de traspasos ile-gales de vehículos de motor. (3) Tras determinar que la ale-gación fue voluntaria, con conocimiento de la naturaleza del delito y sus consecuencias, el Tribunal de Primera Instancia lo declaró culpable de los aludidos cargos y, por consi-guiente, le ordenó el pago de multas y penas especiales para cada uno de éstos. Véanse las Sentencias emitidas en el caso criminal Pueblo de Puerto Rico v. Carlos A. Ortiz Abrams, KBD2014G0433, KST2014G0019, 0020 y 0021.
Una vez recibidas las copias certificadas de la Senten-cias penales dictadas, el 5 de diciembre de 2014 emitimos una Resolución mediante la cual le concedimos al licen-ciado Ortiz Abrams un término de cinco días para que mos-trara causa por la cual no debíamos suspenderlo provisio-nalmente de la abogacía. Tras la concesión de una prórroga, el 28 de enero de 2015 el licenciado Ortiz Abrams compareció mediante un escrito intitulado Escrito para cumplimiento de resolución. En síntesis, expresó que hasta el 2014 no tenía récord de antecedentes penales y describió varias situaciones familiares y personales por las que es-taba atravesando. Entre otras cosas, manifestó que: (1) no tenía historial disciplinario; (2) la situación que lo llevó a enfrentar un proceso criminal se debió a un error de juicio del cual estaba arrepentido; (3) no medió intención criminal ni dolosa en su actuación, y (4) cumplió con el pago de las multas y penas especiales impuestas en las sentencias. Finalmente, solicitó que este Tribunal nombrara un Comi-*494sionado Especial para que su caso se atendiera en los méritos.
Entretanto, el 4 de marzo de 2015 la Oficina de la Pro-curadora General compareció ante este Tribunal mediante Moción informativa de la Procuradora General. En lo per-tinente, informó que, además de las Sentencias dictadas por los cuatro cargos antes expuestos, el licenciado Ortiz Abrams fue encontrado culpable de infringir otro delito. A tales efectos, nos remitió copia certificada de la respectiva Sentencia. Surge de ésta que el 14 de enero de 2015 el Tribunal de Primera Instancia encontró culpable al licen-ciado Ortiz Abrams por tentativa de cometer el delito grave tipificado en el Art. 25 de la Ley Núm. 8 (9 LPRA see. 3224).(4) En consecuencia, el foro primario lo sentenció a cumplir tres meses y un día de reclusión. Además, le or-denó el pago de la pena especial para el delito en cuestión. Véase Sentencia emitida en el caso criminal Pueblo de Puerto Rico v. Carlos A. Ortiz Abrams, KST2014G0022. Celebrados los trámites de rigor, la sentencia fue suspen-dida bajo el régimen de libertad a prueba.
Ante ese cuadro, el 18 de marzo de 2015 dictamos una Resolución en la cual le concedimos quince días al licen-ciado Ortiz Abrams para que mostrara causa por la cual no debíamos desaforarlo del ejercicio de la abogacía y la nota-ría por motivo de las convicciones criminales. Luego de la concesión de una prórroga, el licenciado Ortiz Abrams com-pareció mediante un Escrito para cumplimiento de resolución. En éste reprodujo los argumentos esgrimidos en su escrito del 28 de enero de 2015. En particular, alegó, entre otras cosas, que: (1) se siente arrepentido; (2) la con-*495ducta que lo llevó a encarar se debió a un error de juicio; (3) carece de historial disciplinario; (4) goza de buena re-putación en la comunidad, y (5) no medió intención criminal en sus actuaciones.(5) Además, solicitó nuevamente que este Tribunal nombrara un Comisionado Especial, en aras de atender los méritos de su caso.
r — H h — I
Como es ampliamente conocido, desde hace más de un siglo este Tribunal tiene la facultad inherente de regular el ejercicio de la abogacía en nuestra jurisdicción. Rivera Schatz v. ELA y C. Abo. PR II, 191 DPR 791, 802-803 (2014). Véanse, además: In re Doitteau Cruz, 190 DPR 979, 981 (2014); In re Colón Ledée, 190 DPR 51, 54 (2014); In re García Suárez, 189 DPR 995, 998 (2013). Al amparo de esa autoridad, podemos desaforar o suspender a los miembros de la profesión que no estén aptos para ejercer tan delicado ministerio.(6) In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re Morell Corrada, 171 DPR 327, 330 (2007); In re González Díaz, 163 DPR 648, 650 (2005). Ese poder inherente de reglamentar la práctica ju-rídica es propio de este Tribunal y no está condicionado a estatuto alguno, siempre que se le conceda la oportunidad al letrado de ser oído en su defensa. In re González Blanes, 65 DPR 381, 391 (1945).
*496Esto significa que los motivos para ejercer nuestra facultad disciplinaria no se circunscriben a los que se disponen específicamente en alguna ley. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 650. Al contrario, se ex-tienden a toda conducta desplegada por el abogado que afecte su condición moral y, de esa forma, lo haga indigno de ser miembro de este foro. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re Morell Corrada, supra, pág. 330; In re González Díaz, supra, págs. 650-651. En consecuencia, hemos sido enfáticos en afirmar que toda conducta delictiva de un miembro de la profesión que evidencie su quebrantamiento moral, aun cuando no sea producto o en conexión con el ejercicio de su profesión, es motivo para desaforarlo o suspenderlo.(7) In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 651. En ese contexto hemos resuelto que depravación moral consiste en hacer algo contrario a la justicia, la honradez, los buenos principios o la moral.(8) In re Colón Ledée, supra, pág. 55; In re García Suárez, supra, pág. 999; In re González Díaz, supra, pág. 651.
Examinada la normativa aplicable, procedemos a dilu-cidar el asunto que nos ocupa.
r — I H — I ) — I
Sin duda, los actos por los cuales el licenciado Ortiz Abrams resultó convicto constituyen depravación moral y reflejan la ausencia de justicia, honradez y principios en su *497estado ético. Además, incurrió en tentativa de un delito grave y en varios cargos de delito menos grave cometidos en conexión con el ejercicio de su profesión. De esta forma, con-cluimos que el licenciado Ortiz Abrams está incapacitado para ejercer la práctica de la abogacía en nuestra jurisdicción. En vista de ello, procede que este Tribunal ejerza su facultad inherente de regular la profesión y, por consiguiente, suspenda inmediata e indefinidamente del ejercicio de la abogacía y la notaría al licenciado Ortiz Abrams.
IV
Por los fundamentos que anteceden, suspendemos inme-diata e indefinidamente del ejercicio de la abogacía y la notaría al Ledo. Carlos A. Ortiz Abrams.
A tono con ello, se le impone al señor Ortiz Abrams el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportunamente de su suspen-sión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumpli-miento con lo anterior, dentro del término de treinta días, contados a partir de la notificación de la presente Opinión “per curiam” y Sentencia. Notifíquese personalmente esta Opinión “per curiam” y Sentencia al Sr. Carlos A. Ortiz Abrams a través de la Oficina del Alguacil de este Tribunal.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita.

 El 4 de abril de 2014, este Tribunal emitió una Resolución mediante la cual ordenó la incautación de la obra y del sello notarial del licenciado Ortiz Abrams por solicitud de la Oficina de Inspección de Notarías (ODIN).


 El Art. 22 de la Ley para la Protección de la Propiedad Vehicular dispone:
“Toda persona que por disposición de este capítulo viniese obligada a informar determinados hechos al Secretario de Transportación y Obras Públicas o a la Policía de Puerto Rico y no lo hiciere o suministrase informes falsos a sabiendas o teniendo razones para creer que son falsos la suministre como verdadera, incurrirá en delito menos grave”. 9 LPRA see. 3221.


 Véase Moción Solicitando Auxilio del Tribunal para Incautación de Obra Notarial, presentada por la ODIN.


 El Art. 25 establece lo siguiente:
“Toda persona, funcionario o empleado público que directamente o por persona intermedia voluntariamente entre, alimente o supla información falsa a cualquier expediente gubernamental físico de vehículo de motor o al sistema de computadoras o voluntariamente por sí o a través de otra persona elimine, modifique o cambie la información contenida en el sistema de computadoras o en cualquier expediente gubernamental físico de vehículo de motor a sabiendas de que dichos actos no pro-ceden, incurrirá en delito grave de cuarto grado”. 9 LPRA see. 3224.


 El 30 de noviembre de 2015, el licenciado Ortiz Abrams compareció ante este Tribunal mediante una Moción de paralización de los procedimientos. En esencia, solicitó que este Tribunal no ejerciera su facultad disciplinaria, ya que sometió una Petición de clemencia ejecutiva ante el Gobernador de Puerto Rico. En atención a su petición, le recordamos al licenciado Ortiz Abrams que hace más de una década dejamos meridianamente claro que el ejercicio de nuestra jurisdicción rebasa y es independiente del indulto o perdón del Poder Ejecutivo a un abogado convicto de delito. In re Silva Iglecia, 162 DPR 104, 122 (2004).


 Con relación a ello, nótese que, en su parte pertinente, la See. 9 de la Ley de 11 de marzo de 1909 dispone que un abogado hallado culpable de engaño, conducta inmoral, delito grave o delito menos grave —en conexión con el ejercicio de su pro-fesión— o culpable de cualquier delito que implique depravación moral, podrá ser suspendido o destituido de la profesión. Véase 4 LPRA see. 735.


 En infinidad de ocasiones hemos separado inmediatamente de la profesión jurídica a abogados que resulten convictos por actos que implican depravación moral. In re Colón Ledée, 190 DPR 51, 54-55 (2014); In re García Suárez, 189 DPR 995, 998-990 (2013); In re Morell Corrada, 171 DPR 327, 330-331 (2007).


 Del mismo modo, hemos definido depravación moral como el estado del indi-viduo, compuesto por una deficiencia en su sentido de la moral y la rectitud, en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana. Véanse: In re Colón Ledée, supra, pág. 55; In re García Suárez, supra, pág. 999; In re Morell Corrada, supra, pág. 330; In re González Díaz, 163 DPR 648, 651 (2005).